DETAILED ACTION
This office action is in response to amendments to application 16/468,738, filed on 05/04/2021.
Claims 1-6 and 8-21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 05/04/2021, have been entered.
Regarding objection to the abstract, the objection is withdrawn due to Examiner’s amendment.
Regarding objections to claim 9, the objection is withdrawn due to amendment.
Regarding rejection of claim 20 under 35 U.S.C. 112(b), the rejection is withdrawn due to amendment.
Regarding rejection of claims 1-6 and 9-20 under 35 U.S.C. 102(a)(2) or 35 U.S.C. 103, the rejections are withdrawn due to incorporation of previously indicated allowable subject matter.




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Abstract should be amended as follows:
“Example steering assistance systems and methods are described. In one implementation, a controller receives inputs from one or more sensors mounted to a vehicle. The controller processes the inputs from the one or more sensors to determine whether a steering change is needed. Responsive to determining that a steering change is needed, the controller provides a steering change recommendation to a driver of the vehicle via a physical rotation of the vehicle steering wheel in a recommended direction.”
Authorization for this examiner’s amendment was given in an interview with Jeremy Spier on 06/16/2021.

Allowable Subject Matter
	Claims 1-6 and 8-21 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Stahlin et al (US 20130218415), hereinafter Stahlin. Stahlin discloses a method for reducing a reaction delay time of a vehicle safety control device which makes interventions into the control of the vehicle as a result of a surrounding situation in which there is a risk of collision, wherein the vehicle safety control device makes a first intervention into the control of the vehicle before the surrounding situation in which there is a risk of collision is validated.
	Stahlin, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a method comprising receiving, at a controller, inputs from one or more sensors 
	Claims 15 and 21 are analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662         

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662